PER CURIAM.
The denial of the petitioner’s 3.850 motion is hereby affirmed. However, because the trial court reserved ruling, pending resolution by the Florida Supreme Court, as to the third issue raised by the petitioner regarding the legality of enhancing sentences for multiple crimes committed during a single criminal episode by both sentencing a defendant as a habitual offender and ordering that the sentences be served consecutively, we remand this cause for disposition of this issue in accordance with State v. Hill, 660 So.2d 1384 (Fla.1995), approving 645 So.2d 90 (Fla. 3d DCA 1994); State v. Parker, 660 So.2d 1393 (Fla.1995), approving 651 So.2d 140 (Fla. 3d DCA 1995); and Simmons v. State, 20 Fla. L. Weekly S509 (Fla. Oct. 5, 1995), approving 650 So.2d 126 (Fla.1995).
Affirmed and remanded.